Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 3, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00043-CV
_____________
 
DAVID JENKINS, Appellant
 
V.
 
CITY OF HOUSTON, Appellee
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2009-13235
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a summary judgment signed December 17, 2010.  On January 6,
2011, appellant, David Jenkins, filed a motion for new trial.  The trial court
granted Jenkins’s motion for new trial on January 24, 2011.  The trial court
again granted a summary judgment in favor of appellee, the City of Houston, but
the court denied the City’s plea to the jurisdiction.  The City filed a notice
of appeal from the denial of its plea to the jurisdiction.  Its appeal is
pending under this court’s appellate number 14-11-00091-CV.  
On February
22, 2011, Jenkins filed an unopposed motion to dismiss his appeal.  See
Tex. R. App. P. 42.1.  He requested that the court retain the City’s appeal
pending under 14-11-00091-CV.  The motion is granted.
Accordingly,
Jenkins’s appeal is ordered dismissed.  The City’s appeal remains pending under
our number 14-11-00091-CV.
 
PER CURIAM
 
Panel consists of Justices Anderson, Seymore, and
McCally.